 1
 2
 3
 4                                                                          FILED
                                                                 CLERK, U.S. DlSI"REST COURT
 5
 6                                                                    NOV -5 2018
 7                                                             CENTRAL DISTRICT Of= CALIFOFINIA
                                                               EiY            ~ nFpi try

 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
[~ ~~
11
12                                               Case No. CR 10-120-CAS
        UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14                                                Fed. R. Crim. P. 32.1(a)(6);
                        v.                        8 U.S.C. § 3143(a)(1)]
15
        BRIAN MIRAMONTES,
16
                        Defendant.
17
18
19
20                                               I.
21            On November 5, 2018, Defendant appeared before the Court for initial
22      appearance on the petition for revocation or supervised and warrant for arrest that
23      was issued in this matter. Oliver Cleary from the Indigent Defense Panel specially
24      appeared for indigent defense panel member Anthony Solis, who was appointed
25      to represent Defendant. Defendant submitted to detention.
26
27                                                    II.
 1         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 ~~ 3143(a)following Defendant's arrest for alleged violations) of the terms of
 3   Defendant's ❑probation / ~ supervised release,
.
!          The Court finds that
 5         A.      ~     Defendant has not carried his burden of establishing by clear
 6   and convincing evidence that Defendant will appear for further proceedings as
 7   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
 8              ~ allegations in the petition: defendant sustained a conviction for felon
 9              in possession of a firearm while he was on probation for his 2011
10              convictions for robbery in interstate commerce and use and carrying of a
11              firearm during a drug trafficking crime or crime of violence.
12
13         B.      ~     Defendant has not carried his burden of establishing by clear
14         and convincing evidence that Defendant will not endanger the safety of any
15         other person or the community if released [18 U.S.C. § 3142(b-c)]. This
16         finding is based on:
17              ~ allegations in the petition (see above)
18              ~ criminal history
19
20                                           III.
21         IT IS THEREFORE ORDERED that the defendant is remanded to the

22   custody of the U.S. Marshal pending further proceedings in this matter.
23
     Dated: November 5, 2018
24
                                                      /s/
25
                                                 ALKASAGAR
26                                           UNITED STATES MAGISTRATE JUDGE
27
28

                                               2
